         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 1 of 19



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                             ENTERED
                                                                                             02/21/2019
IN RE:                                           §
ABC DENTISTRY, P.A., et al                       §      CASE NO: 16-34221
       Debtors                                   §
                                                 §      CHAPTER 11
                                                 §
SAEED ROHIFARD                                   §
      Plaintiff                                  §
                                                 §
VS.                                              §      ADVERSARY NO. 18-3205
                                                 §
BREWER & PRICHARD, P.C., et al                   §
     Defendants                                  §

                                   MEMORANDUM OPINION

         Dr. Saeed Rohifard filed suit against attorneys from the law firm of Brewer & Pritchard,

P.C., on June 4, 2018 in state court. Rohifard’s complaint alleged that Brewer & Pritchard

committed breaches of their contractual and fiduciary duties stemming from their representation

of Rohifard in a qui tam suit in ABC Dentistry, P.A.’s 2017 bankruptcy case.

         Brewer & Pritchard filed a motion with this Court to reopen ABC’s bankruptcy case,

remove Rohifard’s state lawsuit, and dismiss Rohifard’s suit based on the res judicata effect of

this Court’s prior Order, issued on November 7, 2017. Rohifard filed a motion challenging this

Court’s jurisdiction to adjudicate the dispute with Brewer & Pritchard, arguing that mandatory

and permissive abstention apply.

         Rohifard’s motions for mandatory and permissive abstention are denied.

         Brewer & Pritchard’s motion to dismiss is granted.

                                           Background

         ABC Dentistry filed its chapter 11 bankruptcy petition on August 26, 2016. (Case No.

16-34221; ECF No. 1). When ABC filed for bankruptcy, a lawsuit filed by Rohifard against



1 / 19
           Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 2 of 19



ABC and Dr. Iraj Jabbary was pending in state court. (ECF No. 2 at 2). Rohifard’s suit was

filed under the Texas False Claims Act and alleged that ABC, Jabbary, and other dentists had

committed Medicaid fraud while employed at ABC. (ECF No. 17 at 5). The Texas False Claims

Act contains a qui tam provision, which allows an individual to file suit on behalf of the State

and entitles that individual to a percentage of any damages the State recovers from that suit. See

TEX. HUMAN RESOURCES CODE § 32.039. The attorneys representing Rohifard in the qui tam

action, J. Mark Brewer and A. Blaire Hickman from the law firm of Brewer & Pritchard, P.C.,

agreed to represent Rohifard under a contingency agreement, which entitled the attorneys to

collect a percentage of any gross recovery Rohifard obtained. (ECF No. 17 at 5).

           After ABC filed for bankruptcy, the state court suit was removed to this Court as an

adversary proceeding within ABC’s bankruptcy case. (ECF No. 2 at 2). The Court ordered the

parties involved in the qui tam suit to mediation on November 16, 2016. The mediation

produced an initial settlement offer of $3,500,000.00. (ECF No. 2 at 3). Although the State of

Texas did not participate in the mediation, the parties could not enter into a settlement without

the State’s approval. (ECF No. 2 at 3). The State refused to consent to the $3,500,000.00

settlement offer. (ECF No. 2 at 3).

           On July 26, 2017, the Court ordered the parties to a separate mediation for the qui tam

dispute. The Court compelled the State’s participation in the second round of mediation. (ECF

No. 2 at 3). The parties reached an acceptable offer after ABC increased its proposed settlement

payment to $4,000,000.00. (ECF No. 2 at 3). Although the parties agreed to the total settlement

amount, the terms of the settlement did not apportion the proceeds among the parties. (ECF No.

2 at 3).




2 / 19
         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 3 of 19



         Despite lengthy negotiations, the parties failed to reach an agreement on the proper

allocation of the settlement proceeds. The State claimed that the common fund doctrine should

not apply to the settlement and that Rohifard was entitled to a pro rata distribution of his qui tam

claims. (Case No. 16-34221; ECF No. 335 at 1–2). Additionally, the State objected to the

payment of Rohifard’s attorney’s fees, arguing that a fee award violated the 30% cap under the

Texas statute. (Case No. 16-34221; ECF No. 335 at 9–10).

         Rohifard proposed a division which treated the settlement as a common fund and

allocated the proceeds by first deducting Rohifard and the State’s individual claims in full, then

deducting attorney’s fees based on contingency agreements, and finally allocating the remaining

proceeds 30% to Rohifard and 70% to the State. (Case No. 16-34221; ECF No. 334 at 10).

         On November 7, 2017, the Court held a hearing to determine the appropriate division of

the settlement proceeds. (ECF No. 2 at 4). All parties were present at this hearing, including the

State, Dr. Rohifard, and attorneys from Brewer & Pritchard.           (ECF No. 2 at 4).      At the

conclusion of the hearing, the parties consented to the Court’s allocation of the settlement

proceeds and waived their right to an evidentiary hearing and appeal. (November 7, 2018

Hearing at 2:21 p.m.). The Court then issued its oral ruling which divided the $4,000,000.00

settlement among the parties in the following amounts:

                    Party                                            Amount
               State of Texas                                     $1,599,000.00
                Dr. Rohifard                                       $720,000.00
  Attorneys (to be divided by the attorneys
                                                                  $1,681,000.00
      pursuant to their own agreement)
              Total Recovery                                      $4,000,000.00

(November 7, 2018 Hearing at 1:56 p.m.).

         At first blush, it might appear that Brewer & Pritchard received far more than a fair share

of Rohifard’s proceeds. But, for reasons not challenged by any party, the Court determined that


3 / 19
         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 4 of 19



the attorney’s fees should be calculated on the entire award—including the amount payable to

the State of Texas. In that context, the fees are reasonable. This table shows the sequential

division:

              Description                            Amount                 Percentage of Gross
Gross settlement                                  $4,000,000.00                  100.000%

Attorney’s fees based on gross                    $1,600,000.00                     40.000%
settlement
Attorney’s expenses                                 $81,000.00                      2.0250%

Share to State of Texas                           $1,599,000.00                     39.975%

Share to Rohifard                                  $720,000.00                      18.000%


         An alternative view presents a similar mathematical explanation:

                Description                   Distributions        Attys fees on   Net to Texas
                                                                  this portion of and Rohifard
                                                                  award at 40%
Gross settlement                                $4,000,000.00                  n/a           n/a

Expenses and fees                                  $81,000.00         $54,000.00               n/a

Net award (less expenses and fees)              $3,865,000.00                 n/a              n/a

Division of net award to Texas                  $2,665,000.00      $1,066,000.00     $1,599.000.00

Division of net award to Rohifard               $1,200,000.00        $480,000.00       $720,000.00

Attorney’s fees total                                      n/a     $1,600,000.00               n/a



         Once it is recognized (as this chart demonstrates) that this dispute revolves around

whether Brewer & Pritchard could earn fees on the State’s award, it is apparent that the Court is

enforcing its Order issued on November 7, 2017.

         With the adversary proceeding resolved, ABC confirmed its plan of reorganization on

December 13, 2017, and began making quarterly payments to the Court’s registry in accordance


4 / 19
         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 5 of 19



with the terms of the agreed settlement and its Confirmed Plan. (ECF No. 2 at 3). By December

2017, $660,377.64 was deposited in the Court’s registry and disbursements to the parties began

in accordance with the Court’s November 7, 2017 Order. (ECF No. 2 at 5).

         These disbursements led to a dispute between Rohifard and his attorneys at Brewer &

Pritchard regarding the division of the funds. Brewer & Pritchard argues that the Court’s Order

allocated the entire $1,681,000.00 as payable to them for legal services provided, while

Rohifard’s recovery was established at $720,000.00.       Conversely, Rohifard argues that the

Court’s Order entitled him to a total recovery of $2,401,000.00 (consisting of his award of

$720,000.00 along with his attorney’s fees of $1,681,000.00) while Brewer & Pritchard were

entitled to a certain percentage of that amount in accordance with the contingency fee

arrangement the parties entered into to prosecute the qui tam action. (ECF No. 2 at 5).

         This dispute between the parties grew until Rohifard filed suit on June 4, 2018 in state

court, alleging breach of contract, breach of fiduciary duty, violations of the Texas Deceptive

Trade Practices and Theft Liability Acts, and money had and received. (ECF No. 17 at 8).

Before answering Rohifard’s complaint, Brewer & Pritchard filed a motion with this Court to

reopen ABC’s bankruptcy case and remove Rohifard’s state court lawsuit. (ECF No. 17 at 9).

The Court provisionally granted Brewer & Pritchard’s motion to reopen the bankruptcy case but

reserved the question of whether the Court had jurisdiction and authority to adjudicate this

dispute. (Case No. 16-34221; ECF No. 392).

         Brewer & Pritchard filed a motion to dismiss, arguing that the Court’s November 7, 2017

Order allocated the settlement proceeds among the parties, thus barring Rohifard’s current state

court suit under res judicata. (ECF No. 2). Rohifard filed a motion to remand and abstain,




5 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 6 of 19



alleging that the Court lacks jurisdiction to decide this dispute and that mandatory and

permissive abstention are applicable.

                                           Jurisdiction

         The District Court is vested with original and exclusive jurisdiction for all cases under

title 11 as well as original (but not exclusive jurisdiction) for cases arising under, arising in, or

related to title 11. 28 U.S.C. § 1334(a), (b). The Court has continuous jurisdiction to interpret

and enforce its own orders. Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009) (citing

Local Loan Co. v. Hunt, 292 U.S. 234, 239 (1934)).

                                             Analysis

         Rohifard challenges whether “related to” jurisdiction exists to confer this Court with

jurisdiction to adjudicate this dispute. Rohifard argues that this dispute arose after the Court’s

November 7, 2017 Order divided the settlement proceeds. (ECF No. 14 at 16). To Rohifard,

resolving this dispute requires interpreting his contingency fee agreement with Brewer &

Pritchard, which is inherently a state law matter, does not invoke bankruptcy law, has no effect

on the bankruptcy estate, and does not attack the Court’s ruling.            (ECF No. 14 at 11).

Consequently, neither arising in, arising under, nor related to jurisdiction exists. (ECF No. 14 at

11–17).

         Brewer & Pritchard present the opposite view, framing this dispute as a pure question of

interpretation of the Court’s November 7, 2017 Order which divided the settlement proceeds

among the parties. (ECF No. 21 at 11).

         If the dispute between the parties consists of resolving the contract between Rohifard and

Brewer & Pritchard, Rohifard’s view is correct and the Court lacks jurisdiction to adjudicate the

dispute. Conversely, if the dispute is based on the Court’s enforcement of the November 7, 2017




6 / 19
         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 7 of 19



Order, the Court has continuing jurisdiction to interpret and enforce its own orders. Travelers

Indemn. Co., 557 U.S. at 151 (2009); In re Cano, 410 B.R. 506, 546 (Bankr. S.D. Tex. 2009).

         Rohifard’s own motion to remand and abstain illustrates the true focus of the dispute.

After the Court issued its ruling dividing the settlement proceeds, Rohifard claims that he

accepted the settlement offer on the belief that “the attorney’s fees paid to [Brewer & Pritchard]

by and through [Rohifard’s] claims would be placed into the ‘gross recovery’ which would then

be divided in accordance with the terms of the contingency fee agreements.” (ECF No. 14 at 6).

Despite Rohifard’s claims that the focus of this dispute is on his attorney client agreement with

Brewer & Pritchard, Rohifard’s own pleadings demonstrate that the dispute lies in the

interpretation of the Court’s Order dividing the settlement proceeds. (ECF No. 14 at 6). On one

hand, Rohifard believed the Court’s ruling entitled him to $2,401,000.00, while Brewer &

Pritchard believed he was only entitled to $720,000.00. Accordingly, the underlying dispute

centers on the interpretation of the Court’s November 7, 2017 Order, conferring it with “arising

in or under” jurisdiction under 28 U.S.C. § 1334(b). Travelers Indemn. Co., 557 U.S. at 151.

                                       Mandatory Abstention

         Bankruptcy courts are courts of limited jurisdiction and are competent to hear cases

arising in, arising under, or related to title 11. 28 U.S.C. §§ 157(a), 1334(b); Stern v. Marshall,

564 U.S. 462, 473 (2011).         Mandatory abstention, which is defined by statute, marks the

boundaries where a bankruptcy court may exercise this jurisdiction and requires that a court

remand proceedings in cases where:

         Upon timely motion of a party in a proceeding based upon a State law claim or
         State law cause of action, related to a case under title 11 but not arising under title
         11 or arising in a case under title 11, with respect to which an action could not
         have been commenced in a court of the United States absent jurisdiction under
         this section, the district court shall abstain from hearing such proceeding if an




7 / 19
         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 8 of 19



         action is commenced, and can be timely adjudicated, in a State forum of
         appropriate jurisdiction.

28 U.S.C. § 1334(c).

         The Fifth Circuit has interpreted this statute to require mandatory abstention when:

“(i) the claim has no independent basis for federal jurisdiction other than § 1334(b); (ii) the claim

is a non-core proceeding . . .; (iii) an action has been commenced in state court; and (iv) the

action could be adjudicated timely in state court.” In re Moore, 739 F.3d 724, 728–29 (5th Cir.

2014) (quoting In re TXNB Internal Case, 483 F.3d 292, 300 (5th Cir. 2007)).

         Rohifard argues that mandatory abstention applies to this case because the dispute is a

state law claim based on alleged breach of contract and Texas state law, rendering this a non-

core proceeding which is subject to mandatory abstention. (ECF No. 14 at 18). However, when

an order resolves a core proceeding, the interpretation and enforcement of that order is also a

core proceeding. Travelers Indemn. Co., 557 U.S. at 151 (holding that bankruptcy court had

subject matter jurisdiction to issue a clarifying order interpreting a prior order); FormTech

Indus., LLC v. Magna Powertrain USA, Inc. (In re FormTech Indus., LLC), 439 B.R. 352, 357

(Bankr. Del. 2010).

         Before finding that jurisdiction exists to the enforce or interpret its own prior orders, the

Court must determine the source of its jurisdiction which existed when the original order was

issued. Travelers Indemn. Co., 557 U.S. at 151–53 (examining whether bankruptcy court had

initial subject matter jurisdiction to issue a clarifying order interpreting a prior order). The

Court’s November 7, 2017 Order resolved the qui tam action against ABC and divided the

$4,000,000.00 of settlement proceeds from ABC’s bankruptcy estate. The Order addressed a

question that was within its core jurisdiction under 28 U.S.C. § 157 (b)(2)(A), (L), and (O) as

“matters concerning the administration of the estate” and “proceedings affecting the liquidation



8 / 19
         Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 9 of 19



of the assets of the estate or the adjustment of the debtor-creditor or the equity security holder

relationship.” This brings the Court’s original Order within “arising in or under” jurisdiction,

conferring the Court with jurisdiction to interpret and enforce that Order.

                          Permissive Abstention or Equitable Remand

         Rohifard also argues that the doctrines of permissive abstention or equitable remand

weigh in favor of remanding this dispute for adjudication in state court even if jurisdiction exists.

(ECF No. 14 at 20). Rohifard claims that because there is no effect on the administration of

ABC’s bankruptcy estate and that his causes of action are based on state law claims, the equities

of his suit weigh in favor of permissive abstention. (ECF No. 14 at 21–24).

         The majority of Rohifard’s arguments frame his claim as a dispute over the contingency

fee agreement with Brewer & Pritchard. However, as described above, the heart of this dispute

involves the interpretation of the Court’s November 7, 2017 Order which divided the settlement

proceeds. The interpretation of the contingency fee contract between Rohifard and Brewer &

Pritchard is not in dispute.    As set forth in detail below, the Court applied the contract’s

provisions when it issued the November 7, 2017 Order. Any interpretive disputes were resolved

by the Order. Rohifard’s argument that permissive abstention and equitable remand weigh in

favor of remanding the dispute to state court are denied.

                                        Motion to Dismiss

         Having determined that jurisdiction exists for the Court to adjudicate this dispute, the

Court addresses Brewer & Pritchard’s motion to dismiss. (See ECF No. 2).

                                     Rule 12(b)(6) Standard

         The Court reviews motions under Rule 12(b)(6) “accepting all well-pleaded facts as true

and viewing those facts in the light most favorable to the plaintiffs.” Stokes v. Gann, 498 F.3d




9 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 10 of 19



483, 484 (5th Cir. 2007) (per curiam). However, the Court “will not strain to find inferences

favorable to the plaintiff.” Southland Sec. Corp. v. INSpire Ins. Solutions Inc., 365 F.3d 353,

361 (5th Cir. 2004) (internal quotations omitted).

          To avoid dismissal for failure to state a claim, a plaintiff must meet Fed. R. Civ. P.

8(a)(2)’s pleading requirements. Rule 8(a)(2) requires a plaintiff to plead “a short and plain

statement of the claim showing that the pleader is entitled to relief.” In Ashcroft v. Iqbal, the

Supreme Court held that Rule 8(a)(2) requires that “the well-pleaded facts” must “permit the

court to infer more than the mere possibility of misconduct.” 556 U.S. 662, 679 (2009) (quoting

Rule 8(a)(2)). “Only a complaint that states a plausible claim for relief survives a motion to

dismiss.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “[A] complaint

does not need detailed factual allegations, but must provide the plaintiff’s grounds for

entitlement to relief—including factual allegations that when assumed to be true raise a right to

relief above the speculative level.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir.

2009) (internal quotation marks removed).

                                            Res Judicata

          Brewer & Pritchard argue that res judicata bars the re-litigation of Rohifard’s claims

because this Court’s November 7, 2017 Order dividing the settlement proceeds constitutes a final

order which is not subject to collateral attack. (ECF No. 2 at 9). Rohifard responds that the

Court’s Order fails to meet the standard for res judicata and as a result, the Court should allow

his litigation against Brewer & Pritchard to proceed. (ECF No. 17 at 10–20).

          Under the doctrine of res judicata, “a final judgment on the merits of an action precludes

the parties or their privies from relitigating issues that were or could have been raised in that

action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). Res judicata “bars the litigation of claims




10 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 11 of 19



that either have been litigated or should have been raised in an earlier suit.” Test Masters Educ.

Services, Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). The party asserting res judicata must

establish four elements: (i) that the parties are either identical or in privity; (ii) the court entering

the prior judgment had appropriate jurisdiction; (iii) the prior suit was adjudicated with a final

action on the merits; and (iv) both suits involve the same causes of action. Hous. Prof. Towing

Ass’n v. City of Hous., 812 F.3d 443, 447 (5th Cir. 2016) (quoting Comer v. Murphy Oil USA,

Inc., 718 F.3d 460, 467 (5th Cir. 2013)).

                                           Identity of Parties

          In order for res judicata to bar subsequent litigation, the parties to the prior suit must be

identical or in privity with one another. Id. Brewer & Pritchard argue that the privity of the

parties is established because the Court’s Order determined Rohifard’s rights as well as Brewer

& Pritchard’s rights. (ECF No. 2 at 11–12). Rohifard claims that as his attorneys, Brewer &

Pritchard were not parties in the underlying proceeding and cannot establish identity of parties

for res judicata. (ECF No. 17 at 10–11).

          However, Rohifard’s argument fails to consider the assignment clause within the

contingency fee agreement between Rohifard and Brewer & Pritchard. The contract states:

          Client hereby grants to J. Mark Brewer an express interest in and to all Client’s
          claims arising out of the above-referenced claims and any recovery received
          thereon . . . . Client does hereby authorize counsel to receive the proceeds of any
          settlement or payment of any judgment, to retain that portion of the recovery
          which represents fees. . . . It is understood and agreed that the conveyance of
          such interest is a present assignment of an interest in the claim.

(ECF No. 17-1 at 3). Contingency fee agreements between attorneys and clients are construed as

granting property rights under Texas law. Marre v. U.S., 117 F.3d 297, 307 (5th Cir. 1997). The

assignment clause provided Brewer & Pritchard with an interest in the outcome of the qui tam




11 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 12 of 19



suit upon execution. (ECF No. 17-1 at 3). Brewer & Pritchard were legally entitled to a

recovery under a successful suit or settlement.

          When the Court issued its November 7, 2017 Order, Brewer & Pritchard obtained a

vested property right in the settlement and estate property, making them parties to the Court’s

Order. See In re Dykeswill, Ltd., 365 B.R. 683, 688 (Bankr. S.D. Tex. 2007). Accordingly,

Brewer & Pritchard have satisfied the first requirement of res judicata.

                        Prior Judgment by a Court of Competent Jurisdiction

          The second element of res judicata requires that the prior judgment was entered by a

court of competent jurisdiction. Hous. Prof. Towing Ass’n v. City of Hous., 812 F.3d 443, 447

(5th Cir. 2016). In conjunction with his motion to remand and abstain, Rohifard alleges that this

Court lacks jurisdiction to adjudicate his state law claims against Brewer & Pritchard. (ECF No.

17 at 12). However, as discussed earlier, neither mandatory nor permissive abstention applies to

this dispute because the focus of the dispute lies in the interpretation of the Court’s November 7,

2017 Order rather than the interpretation of the agreements between Rohifard and Brewer &

Pritchard. Additionally, although Rohifard challenges the Court’s jurisdiction to adjudicate his

current claims against Brewer & Pritchard, he fails to challenge the Court’s jurisdiction over the

initial Order which divided the settlement proceeds among the parties including Rohifard and

Brewer & Pritchard specifically. Accordingly, the Court has continuing jurisdiction to interpret

and enforce its own order. The second element of res judicata is satisfied.

                                   Final Judgment on the Merits

          Res judicata may only preclude a cause of action if the first action resulted in a final

judgment on the merits. Hous. Prof. Towing Ass’n, 812 F.3d at 447. Rohifard argues that no

final judgment took place in the Court’s November 7, 2017 Order because no fee application or




12 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 13 of 19



hearing were held to determine the reasonableness of Brewer & Pritchard’s claimed fees. (ECF

No. 17 at 14). Brewer & Pritchard argue that a final judgment on the merits occurred when the

Court issued its November 7, 2017 Order and divided the settlement proceeds. (ECF No. 2 at

13).

          A similar issue was presented in Sommers v. Vaught (In re Wilson), No. 06–3078, 2007

WL 1040565, at *3 (Bankr. S.D. Tex. Mar. 30, 2007). The Trustee filed a claim against

defendants under the Texas Theft Liability Act (the “TTLA”), asserting the theft of estate

property. Id. at *1. The TTLA allows the prevailing party to recover reasonable costs and

necessary attorney’s fees. Id. The defendant raised the issue of attorney’s fees in his pleadings

but failed to provide any evidentiary basis supporting an attorney’s fee award during trial. Id.

The court issued a final order dismissing all claims as well as the defendant’s request for

attorney’s fees. Id. After the court’s order became final, the defendants moved for attorney’s

fees and costs under the Bankruptcy Code and Federal Rules of Civil Procedure. Id. Although

the Texas statute authorized an attorney’s fee award, the court held that the defendant’s claim for

attorney’s fees was barred under res judicata because the defendant failed to provide proof of

their claim at trial. Id. at *3.

          Similarly, Rohifard filed his qui tam claim under Texas Human Resources Code §

36.110, which allows a prevailing plaintiff to recover “from the defendant an amount for

reasonable expenses, reasonable attorney’s fees, and costs that the court finds to have been

necessarily incurred.”      TEX. HUM. RES. CODE § 36.110(c).       Further, the issue of whether

Rohifard’s attorney’s fees would be paid from settlement proceeds was disputed and subject to

significant briefing from the parties. Rohifard’s own pleadings reflect a proposed award of




13 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 14 of 19



$412,440.80, which corresponds to a 45% contingency fee to his attorneys from the settlement

proceeds. (Case No. 16-34221; ECF No. 337 at 1).

          At the November 7, 2017 hearing the parties were presented with the option to participate

in an evidentiary hearing to determine the allocation of the attorney’s fees. (See October 5, 2017

Courtroom Minutes). Ultimately the parties agreed to waive their right to an evidentiary hearing

and appeal, and accepted the Court’s allocation of fees. (November 7, 2017 Hearing at 2:21

p.m.). The allocation was not appealed. The Order became final.

          The record from the November 7, 2017 hearing also contradicts Rohifard’s contentions

that the Court did not approve Brewer & Pritchard’s fees. The Court determined that—in the

case of a qui tam award in which the State of Texas was a participant—the Court should award

attorney’s fees based on the gross recovery to all participants. In reaching that determination, the

Court applied principles of contract interpretation, qui tam law, and the common fund doctrine.

Boeing Co. v. Ban Gemert, 444 U.S. 472, 478 (1980) (“[A] litigant or a lawyer who recovers a

common fund for the benefit of persons other than himself or his client is entitled to a reasonable

attorney's fee from the fund as a whole.”); Golman-Hayden Co., Inc., v. Fresh Source Produce,

Inc., 217 F.3d 348, 352 (5th Cir. 2000).

          The Court specifically considered the fee agreements between Rohifard and his attorneys.

(November 7, 2017 Hearing at 2:02 p.m.). In the presence of the parties, the Court reviewed the

fee agreements and reduced the Brewer & Pritchard’s contingency fee from 45% to 40% in

accordance with the fee agreement’s requirement that a 45% rate would apply to a verdict after

trial. (November 7, 2017 Hearing at 2:04 p.m.; ECF No. 17-1 at 2).

          Similar to Wilson, a state law claim authorized the recovery of attorney’s fees. However,

unlike Wilson, the issue of attorney’s fees was presented by the parties and determined through a




14 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 15 of 19



final order issued by the Court with the consent of the parties. (November 7, 2017 Hearing at

2:21 p.m.). Accordingly, a final judgment on the merits occurred in this case, satisfying the third

element of res judicata.

                                      Same Causes of Action

          The final element of res judicata requires that the same claim or cause of action was

involved in both actions. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 572 (5th Cir.

2005). Brewer & Pritchard argue this element is satisfied because adjudicating Rohifard’s

malpractice claim arises out of the same common nucleus of operative facts as the Court’s

November 7, 2017 Order dividing the settlement proceeds. (ECF No. 2 at 14–15). Conversely,

Rohifard argues that the common nucleus of operative facts differs between the suits because his

current suit seeks to determine whether the attorney’s fee award was a part of the Rohifard’s

gross recovery, which would then be allocated to the attorneys per their contingency fee

agreements. (ECF No. 17 at 17–18).

          The Fifth Circuit has adopted the transactional test to determine whether two suits

involve the same causes of action. Id. The preclusive effect of a judgment extends to “all rights

of the plaintiff with respect to all or any part of the transaction, or series of connected

transactions, out of which the original action arose.” Id. “What grouping of facts constitutes a

“transaction” or a “series of transactions” must be determined pragmatically, giving weight to

such considerations as whether the facts are related in time, space, origin, or motivation, whether

they form a convenient trial unit, and whether their treatment as a unit conforms to the parties’

expectations or business understanding or usage.” Id. The determinative issue is whether the

two actions are based on the “same nucleus of operative facts.” Id.




15 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 16 of 19



          Both parties cite In re Interlogic Trace, Inc. to support their positions regarding this

element. 200 F.3d 382, 386–88 (5th Cir. 2000). In Interlogic, a chapter 11 debtor retained an

accounting firm to prepare public SEC disclosures and assist the debtor with an examination

from the IRS. Id. at 384. The debtor’s proposed plan of reorganization was confirmed; however,

issues with the debtor’s liquidity and financial health surfaced. Id. Although the debtor believed

that its financial problems were attributable to the accounting firm’s malpractice, it failed to raise

those issues before the bankruptcy court in order to preserve its newly confirmed plan. Id. In a

fee application hearing, the bankruptcy court approved the majority of the accounting firm’s

requested fees and the debtor failed to raise any objections. Id. at 385. The debtor’s plan

eventually failed, resulting in a second bankruptcy case which was converted to a chapter 7

liquidation. Id. The chapter 7 trustee then filed suit to recover for the accounting firm’s alleged

malpractice. However, that suit was dismissed because the confirmed fee application precluded

the later litigation under res judicata. Id. at 385–86.

          The disputed issue in Interlogic was whether the two causes of action arose from a

common nucleus of operative facts. Id. at 386. The trustee argued that the two causes of action

differed because the fee application was a factual inquiry, based on whether the accounting firm

provided services for the hours it billed and whether the rates charged were reasonable. Id. The

trustee’s suit, on the other hand, addressed whether the accounting firm failed to perform its

professional duties. Id. at 387. The Fifth Circuit rejected this argument, holding that the fee

application hearing “implied a finding of quality and value in [the accounting firm’s] services”

and that the trustee’s subsequent malpractice claims challenged both the sufficiency and value of

the accounting firm’s services. Id. As a result, both claims arose from the same common

nucleus of operative facts. Id. at 388.




16 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 17 of 19



          The facts in this dispute parallel those in Interlogic. The award of attorney’s fees from

the qui tam action was a disputed issue in ABC’s bankruptcy case. (Case No. 16-34221; ECF

No. 334 at 8). This dispute led to the Court’s November 7, 2017 Order which allocated the

settlement proceeds between the State, Dr. Rohifard, and the attorneys. (November 7, 2017

Hearing at 2:21 p.m.). As discussed earlier, the Court also examined the parties’ fee agreements

and adjusted the contingency rate downward to 40% because the dispute was settled rather than

litigated. (November 7, 2017 Hearing at 2:04 p.m.). Rohifard’s current suit challenges the same

nucleus of operative facts the court considered in the November 7, 2017 Order—the

interpretation of the fee agreements between the parties and the division of settlement proceeds

among the parties and attorneys. Accordingly, the fourth element of res judicata is satisfied.

          Rohifard argues that no such determination was made because the court never awarded

Brewer & Pritchard’s fees in accordance with the requirements in 11 U.S.C. § 330. (ECF No. 17

at 17). However, compensation awarded under § 330 applies to the Trustee, professionals

employed by the Trustee, or professionals employed by committees. See generally 11 U.S.C.

§§ 327, 330, and 1103. Brewer & Pritchard were Rohifard’s attorneys in the qui tam suit against

ABC and were not employed as estate or committee professionals. Thus, their fee agreement is

not governed by § 330.         Additionally, the significant briefing and discussions regarding

attorney’s fees during the November 7, 2017 hearing should have put Rohifard on notice that an

award of attorney’s fees was at issue. Similar to Interlogic, the appropriate time to raise the

issue of whether the settlement proceeds were correctly divided occurred during the November 7,

2017 hearing rather than in a subsequent suit which seeks to challenge those same facts. As a

result, Brewer & Pritchard have satisfied the fourth element of res judicata, establishing that the

two claims arise from the same common nucleus of operative facts.




17 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 18 of 19



                           Ability to Litigate Claims in Earlier Proceeding

          Despite satisfying all four elements of res judicata, Brewer & Pritchard must also

demonstrate that Rohifard could and should have brought his claims in the earlier proceeding.

D-1 Enter., Inc., v. Commercial State Bank, 864 F.2d 36, 38 (5th Cir. 1989). If a claim cannot be

effectively litigated, it is not subject to preclusion. In re Howe, 913 F.2d 1138, 1146 (5th Cir.

1990).

          Rohifard argues that the alleged breach of contract did not occur until after the settlement

proceed were disbursed. (ECF No. 17 at 19). Further, Rohifard alleges that he could not have

brought the present claims during the November 7, 2017 hearing because Brewer & Pritchard’s

representations led him to believe the attorney’s fee awards were part of his gross recovery.

(ECF No. 17 at 18–19). Brewer & Pritchard counter that Rohifard was present in the courtroom

at the November 7, 2017 hearing and consented to the division of settlement proceeds in lieu of

an evidentiary hearing without objection. (ECF No. 2 at 16–17).

          The pleadings filed in anticipation of the November 7, 2017 are indicative of whether

Rohifard’s claims could be litigated in the first proceeding. The brief filed on Rohifard’s behalf

suggested distributing the settlement proceeds in three tranches:

          (a) from the gross settlement amount, deduct 100% of the State’s and Dr.
          Rohifard’s individual claims (i.e., state’s “notice of overpayment” and Dr.
          Rohifard’s breach of contract and retaliation claims); (b) deduct reasonable and
          necessary attorney fees and expenses on a contingency fee basis (expressed as a
          percentage of the entire settlement amount); and (c) from the net, allocate 70% to
          the State and 30% to Dr. Rohifard.

(Case No. 16-34221; ECF No. 334 at 10). This suggestion is sufficient to provide Rohifard with

notice that his portion of the settlement proceeds were distinct from his attorney’s. Additionally,

at the November 7, 2017 hearing, the Court specifically addressed the parties and divided the




18 / 19
          Case 18-03205 Document 32 Filed in TXSB on 02/21/19 Page 19 of 19



settlement individually to the State, Rohifard, and the attorneys, again demonstrating to Rohifard

that his recovery was separate from his attorneys.

          Finally, the Court’s decision to adjust the attorney’s contingency fee from a 45% to a

40% fee after reviewing the fee agreements demonstrates that Rohifard could have brought these

claims in the prior proceeding. (November 7, 2017 Hearing at 1:56 p.m.). Rohifard’s complaint

alleges that Brewer & Pritchard breached their fee agreements by receiving a greater recovery

than their contingency fee agreement entitled them to. (ECF No.17 at 18). However, these facts

were plainly before Rohifard at the November 7, 2017 hearing. The Court stated that Rohifard

would receive $652,000.00 from the settlement while his attorneys would receive $1,881,000.00

reflecting 45% of the recovery. (November 7, 2017 Hearing at 1:56 p.m.). However, the Court

then reduced the attorney’s award to reflect a 40% recovery after reviewing the fee agreements

between the parties, which only awarded a 45% recovery for claims which went to trial.

(November 7, 2017 Hearing at 2:04 p.m.).

          Each element of Rohifard’s current claim was presented to him at the November 7, 2017

hearing: his portion of the settlement proceeds, his attorneys’ recoveries, and the terms of the fee

agreement. Rohifard was presented with a full and fair opportunity to litigate these claims at the

November 7, 2017 hearing, but failed to. Accordingly, his current claims are barred under the

doctrine of res judicata.

                                           Conclusion

          The Court will issue an Order consistent with this Memorandum Opinion.

          SIGNED February 21, 2019.


                                                  ___________________________________
                                                             Marvin Isgur
                                                  UNITED STATES BANKRUPTCY JUDGE



19 / 19
